Citation Nr: 0710289	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-24 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for skin rash, 
including due to Agent Orange exposure.

6.  Entitlement to service connection for bronchitis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
August 1970, including service in Vietnam from June 1969 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The issues of service connection for PTSD, service connection 
for bronchitis, and service connection for skin rash are 
addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  Hearing loss of the left ear clearly and unmistakably 
preexisted the veteran's active military service.

2.  The veteran's hearing loss of the left ear did not 
increase in severity beyond the natural progression of the 
disease.

3.  The veteran's current right ear hearing loss and tinnitus 
are not linked to service.  


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.306 (2006).

2.  A right ear hearing loss disability was not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.385 (2006).


3.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for left ear hearing loss

The veteran seeks service connection for bilateral hearing 
loss, which he attributes to noise exposure from a nearby 
artillery base during his tour in Vietnam.  He also complains 
of "ringing and roaring, hissing and weird noise" in his 
ears," which he says he has had since service in Vietnam.  
During an August 2006 Board hearing he testified that he was 
first diagnosed with hearing loss about "three or four years 
ago."  He also testified that he worked in the construction 
industry after service, but said that he was not exposed to 
as much noise after service as he was during service.

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  Id. 

Pre-induction hearing examination found "defective hearing" 
in the left ear, with auditory thresholds of 25, 30, 15, and 
5 decibels at 500, 1000, 2000, and 4000 Hertz.  The 
presumption of soundness thus does not apply and need not be 
rebutted with regard to the left ear.  3.304(b).  The only 
question thus remaining with regard to the left ear is 
whether the pre-existing hearing loss underwent an increase 
in severity during service.

The medical evidence does not show that the veteran's left 
ear hearing loss underwent an increase in severity during 
service.  Service medical records (SMRs) contain no 
complaints of or treatment for any hearing impairment.  
Although audiology testing was not done at the time of the 
veteran's separation from service, compensation and pension 
(C&P) examination done in February 2005 yielded the following 
auditory thresholds:

Hertz
50
0
100
0
200
0
300
0
400
0
Left 
ear
35
30
25
30
25

These findings show mild sensorineural hearing loss from 500 
to 1000 Hertz and at 3000 Hertz, in the left ear.  According 
to the examiner, who reports that the claims file was 
reviewed, the veteran's left ear hearing loss was not 
aggravated by service.  The examiner points out that "any 
hearing loss that would have resulted from weapons training 
would likely be evident in left ear hearing thresholds today; 
[however], "there is currently no evidence of noise induced 
hearing loss in his left ear."  [emphasis added].  Based on 
this evidence, and in accordance with 38 C.F.R. § 3.306(b), 
the Board finds that there was no increase in disability 
during service of the veteran's left ear hearing loss.  

The record also contains clear and unmistakable evidence 
which indicates that the current increase in disability of 
left ear hearing thresholds is due to the natural progress of 
the disease.  38 C.F.R. § 3.306(a).  According to the March 
2005 examiner," in my opinion, it is more likely that the 
veteran's [left ear] hearing loss is the result of genetic 
factors."  The record contains no competent medical evidence 
to the contrary.  Based on the medical evidence of record, 
and in the absence of any competent medical evidence to the 
contrary, the Board finds the presumption of aggravation to 
be rebutted by clear and unmistakable evidence.  38 C.F.R. § 
3.306.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required).  


II.  Service connection for right ear hearing loss & tinnitus

As stated before, SMRs contain no complaints of or treatment 
for any hearing impairment; however, C&P examination done in 
February 2005 confirms sensorineural hearing loss of the 
right ear.  The examiner reports that the claims file was 
reviewed pursuant to his examination.  Testing found a speech 
recognition score of 98 in the right ear.  Testing also 
yielded the following auditory thresholds:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
20
35
30
45
30

These findings show mild to moderate sensorineural hearing 
loss from 1000 to 4000 Hertz which, according to the 
examiner, "was neither caused by nor aggravated by military 
noise exposure."  The examiner adds as follows:

Given the veteran's description of his 
duties and the typical noise associated 
with those duties, it is unlikely that 
his hearing was adversely affected in the 
course of performing those duties.  He 
denies the use of pneumatic tools while 
in military service and reported that the 
nearest source of hazardous noise while 
in Vietnam was from an artillery 
emplacement approximately two blocks 
[from] his duty location.  Although the 
veteran may have perceived this artillery 
fire to have been uncomfortably loud, it 
would have lacked sufficient intensity to 
cause permanent hearing loss.   . . . In 
my opinion, it is more likely that the 
veteran's hearing loss is the result of 
genetic factors and, in the case of the 
right ear, post-military occupational 
noise exposure.  Although the veteran 
reports tinnitus onset to have occurred 
in 1969 during his tour in Vietnam, he is 
unable to identify a specific 
precipitating acoustic event and does not 
report any noise exposure while in 
Vietnam that would have likely caused 
cochlear injury and/or sensorineural 
tinnitus.

The record contains no competent medical evidence to the 
contrary.  Based on the evidence of record service connection 
for right ear hearing loss and tinnitus must be denied since 
there is no competent medical evidence that links these 
disorders to service.  See Grottveit, 5 Vet. App. at 93.  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.

Correspondence from the RO dated in February 2004 satisfied 
the notice requirements of 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  SMRs have been obtained and made a part of the 
file.  The veteran has also been accorded an audiology 
examination for disability evaluation purposes, and testified 
before the undersigned Veterans Law Judge at a Travel Board 
hearing.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issues decided herein.  To the extent that VA has 
failed to fulfill any duty to notify or assist the veteran, 
the Board finds that error to be harmless.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

With regard to the veteran's claim for service connection for 
PTSD, review of the statement of the case shows that this 
claim was denied because there was no confirmed diagnosis of 
PTSD and no specific in-service stressors.  However, during 
the 2006 Board hearing the veteran testified that he was 
diagnosed with PTSD "approximately two to three years ago."  
VA treatment records dating from at least May 2006 confirm an 
Axis I diagnosis of PTSD.  The veteran has also prepared and 
submitted a detailed statement of in-service stressor events, 
which includes unit information, locations in Vietnam 
(Pleiku; Ahn Khe; Long Binh; Quin Yon), and dates.  This 
matter is thus remanded to the RO for further development, 
including the acquisition of a C&P examination with opinion.  
38 C.F.R. § 3.159, 3.303(d), 3.304(f).

The veteran also seeks service connection for rash, including 
due to exposure to Agent Orange.  In view of the veteran's 
service in Vietnam during the Vietnam conflict his exposure 
to Agent Orange is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  
In addition, SMRs confirm that he was treated for a rash 
during service in May and July of 1970, but the record 
contains no medical evidence of any treatment for rash from 
the time of discharge until VA records dated in August 2001.  
However, the veteran advises that he has been self medicating 
his rash, and that his last outbreak was in the summer of 
2006.  In view of the veteran's exposure to Agent Orange and 
his incurrence of an alleged recurrent rash, further 
development should be undertaken (including the provision of 
a C&P examination with opinion) in order to determine whether 
there is a nexus between these two events.  38 C.F.R. § 
3.159, 3.307(a)(6).

In addition to the foregoing, the veteran seeks service 
connection for bronchitis.  SMRs, which include a diagnosis 
of "bronchitis," document treatment on numerous occasions 
for "chest colds" and "chest congestion."  In March 2005 
the veteran was accorded a C&P examination regarding his 
claim for bronchitis.  Although the examiner returned a 
diagnosis of bronchitis, the examiner did not state whether 
there is at least a 50 percent probability or greater that 
the veteran's current bronchitis disorder is related to in-
service occurrence of same.  This matter is thus remanded for 
clarification of the March 2005 opinion.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO should request the veteran to 
identify all health care providers who have 
treated him for skin rash and bronchitis.  
Even if no additional sources of records 
are identified, the claims file should be 
updated to include all relevant treatment 
records compiled since August 2006 by the 
VAMC patronized by the veteran.  If no 
additional records exist the claims file 
should be documented accordingly.

2.  The RO should also request the veteran 
to identify all health care providers who 
have treated him for PTSD.  Even if no 
additional sources of records are 
identified, all mental health records 
compiled since January 2004 by the VAMC 
patronized by the veteran should be 
obtained.  If no additional records exist 
the case file should be documented 
accordingly.

3.  The RO must attempt to verify the 
veteran's claimed stressors.  In so doing, 
the RO should review the transcript of the 
August 2006 Board hearing, the veteran's 
post-hearing stressor statement, and any 
other statements submitted by the veteran 
for details as to his alleged stressors.  

4.  The veteran should then be scheduled 
for an examination by an appropriate 
specialist regarding his claim for PTSD.  
The claims folder must be made available 
to, and reviewed by, the examiner.  All 
indicated tests should be performed, and 
all findings should be reported in detail.  

If a diagnosis of PTSD is made, the 
examiner must offer an opinion as to 
whether there is at least a 50 percent 
probability or greater that such disorder 
began during the veteran's military 
service or is related to any incident 
thereof.  A rationale for this opinion 
should be set forth in the examination 
report. 

5.  The veteran should also be scheduled 
for an examination by an appropriate 
specialist regarding his claim for rash 
due to Agent Orange exposure.  The claims 
folder must be made available to, and 
reviewed by, the examiner.  All indicated 
tests should be performed, and all 
findings reported in detail.  The examiner 
is specifically requested to opine as to 
whether there is at least a 50 percent 
probability or greater that the veteran's 
skin rash disorder is related to any 
incident of service, including exposure to 
Agent Orange.  A rationale for this 
opinion should be set forth in the 
examination report.  

6.  The claims folder must also be 
returned to the March 2005 examiner for 
clarification of his opinion regarding 
etiology of the veteran's current 
bronchitis disorder.  The examiner is 
specifically requested to opine as to 
whether there is at least a 50 percent 
probability or greater that the veteran's 
current bronchitis disorder is related to 
service.  The examiner is requested to use 
this specific phraseology in his opinion.  
A rationale for this opinion should be set 
forth in the examination report.  

If this examiner is no longer available, 
or if this examiner determines that 
another examination would be helpful, the 
veteran should be scheduled for a new C&P 
examination regarding his claim for 
bronchitis.  

7.  Thereafter, the RO should readjudicate 
the veteran's claims.  If any benefit 
sought remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).




______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


